Exhibit 10.43

PUGET ENERGY, INC.
2005 LONG-TERM INCENTIVE PLAN
(The 1995 Long-Term Incentive Compensation Plan as amended and
restated and renamed effective May 10, 2005 and as further amended and restated
effective February 9, 2006, March 4, 2011 and January 21, 2016)
SECTION 1.   PURPOSE
The purpose of the Puget Energy, Inc. 2005 Long-Term Incentive Plan is to
attract, retain and motivate employees, officers, directors, consultants,
agents, advisors and independent contractors of the Company and its Related
Companies by providing them the opportunity to acquire a proprietary interest in
the Company and to align their interests and efforts to the long-term interests
of the Company's shareholders.
SECTION 2.   DEFINITIONS
Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A to the Plan.
SECTION 3.   ADMINISTRATION
3.1
Administration of the Plan

The Plan shall be administered by the Board and/or the Compensation and
Leadership Development Committee, which shall be composed of two or more
directors. Notwithstanding the foregoing, the Board may delegate responsibility
for administering the Plan with respect to designated classes of Eligible
Persons to different committees consisting of two or more members of the Board,
subject to such limitations as the Board deems appropriate, except with respect
to Awards to Participants who are subject to Section 16 of the Exchange Act.
Members of any committee shall serve for such terms as the Board may determine,
subject to removal by the Board at any time. To the extent consistent with
applicable law, the Board may authorize one or more senior executive officers of
the Company to grant Awards to designated classes of Eligible Persons, within
limits specifically prescribed by the Board; provided, however, that no such
officer shall have or obtain authority to grant Awards to himself or herself or
to any person subject to Section 16 of the Exchange Act. All references in the
Plan to the "Committee" shall be, as applicable, to the Board, the Compensation
and Leadership Development Committee and/ or any other committee or any officer
to whom the Board has delegated authority to administer the Plan.
3.2
Administration and Interpretation by Committee

(a)    Except for the terms and conditions explicitly set forth in the Plan and
to the extent permitted by applicable law, the Committee shall have full power
and exclusive authority, subject to such orders or resolutions not inconsistent
with the provisions of the Plan as may from time to time be adopted by the Board
or a Committee composed of members of the Board, to

-1-






99999-8121/129055931.4

--------------------------------------------------------------------------------



(i) select the Eligible Persons to whom Awards may from time to time be granted
under the Plan; (ii) determine the type or types of Award to be granted to each
Participant under the Plan; (iii) determine the number of shares of Common Stock
to be covered by each Award granted under the Plan; (iv) determine the terms and
conditions of any Award granted under the Plan; (v) approve the forms of notice
or agreement for use under the Plan; (vi) determine whether, to what extent and
under what circumstances Awards may be settled in cash, shares of Common Stock
or other property or canceled or suspended; (vii) determine whether, to what
extent and under what circumstances cash, shares of Common Stock, other property
and other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the Participant, subject to Section 409A of
the Code; (viii) interpret and administer the Plan and any instrument evidencing
an Award, notice or agreement executed or entered into under the Plan;
(ix) establish such rules and regulations as it shall deem appropriate for the
proper administration of the Plan; (x) delegate ministerial duties to such of
the Company's employees as it so determines; and (xi) make any other
determination and take any other action that the Committee deems necessary or
desirable for administration of the Plan.
(b)    In no event, however, shall the Committee have the right, without
shareholder approval, to (i) cancel or amend outstanding Options or SARs for the
purpose of repricing, replacing or regranting such Options or SARs with Options
or SARs that have a purchase or grant price that is less than the purchase or
grant price for the original Options or SARs except in connection with
adjustments provided in Section 15, or (ii) issue an Option or SAR or amend an
outstanding Option or SAR to provide for the grant or issuance of a new Option
or SAR on exercise of the original Option or SAR.
(c)    The effect on the vesting of an Award of a Company-approved leave of
absence or a Participant's working less than full-time shall be determined by
the Company's chief human resources officer or other person performing that
function or, with respect to directors or executive officers, by the Committee,
whose determination shall be final.
(d)    Decisions of the Committee shall be final, conclusive and binding on all
persons, including the Company, any Participant, any shareholder and any
Eligible Person. A majority of the members of the Committee may determine its
actions.
SECTION 4.   SHARES SUBJECT TO THE PLAN
4.1
Authorized Number of Shares

Subject to adjustment from time to time as provided in Section 15.1, a maximum
of 4,200,000 shares of Common Stock shall be available for issuance under the
Plan. Shares issued under the Plan shall be drawn from authorized and unissued
shares.
4.2
Share Usage

(a)    Shares of Common Stock covered by an Award shall not be counted as used
unless and until they are actually issued and delivered to a Participant. If any
Award lapses, expires, terminates or is canceled prior to the issuance of shares
thereunder or if shares of

-2-






99999-8121/129055931.4

--------------------------------------------------------------------------------



Common Stock are issued under the Plan to a Participant and thereafter are
forfeited to or otherwise reacquired by the Company, the shares subject to such
Awards and the forfeited or reacquired shares shall again be available for
issuance under the Plan. Any shares of Common Stock (i) tendered by a
Participant or retained by the Company as full or partial payment to the Company
for the purchase price of an Award or to satisfy tax withholding obligations in
connection with an Award, or (ii) covered by an Award that is settled in cash,
or in a manner such that some or all of the shares of Common Stock covered by
the Award are not issued, shall be available for Awards under the Plan. The
number of shares of Common Stock available for issuance under the Plan shall not
be reduced to reflect any dividends or dividend equivalents that are reinvested
into additional shares of Common Stock or credited as additional shares of
Common Stock subject or paid with respect to an Award.
(b)    The Committee shall also, without limitation, have the authority to grant
Awards as an alternative to or as the form of payment for grants or rights
earned or due under other compensation plans or arrangements of the Company.
(c)    Notwithstanding anything in the Plan to the contrary, the Committee may
grant Substitute Awards under the Plan. Substitute Awards shall not reduce the
number of shares authorized for issuance under the Plan. In the event that an
Acquired Entity has shares available for awards or grants under one or more
preexisting plans not adopted in contemplation of such acquisition or
combination, then, to the extent determined by the Board or the Committee, the
shares available for grant pursuant to the terms of such preexisting plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to holders of common stock of the
entities that are parties to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the number of shares of Common Stock
authorized for issuance under the Plan; provided, however, that Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of such preexisting plans, absent the acquisition
or combination, and shall only be made to individuals who were not employees or
directors of the Company or a Related Company prior to such acquisition or
combination. In the event that a written agreement between the Company and an
Acquired Entity pursuant to which a merger, consolidation or statutory share
exchange is completed is approved by the Board and said agreement sets forth the
terms and conditions of the substitution for or assumption of outstanding awards
of the Acquired Entity, said terms and conditions shall be deemed to be the
action of the Committee without any further action by the Committee, except as
may be required for compliance with Rule 16b-3 promulgated under the Exchange
Act, and the persons holding such awards shall be deemed to be Participants.
(d)    Notwithstanding the other provisions in this Section 4.2, the maximum
number of shares that may be issued upon the exercise of Incentive Stock Options
shall equal the aggregate number of shares stated in Section 4.1, subject to
adjustment as provided in Section 15.1.
4.3
Limitations

Subject to adjustment as provided in Section 15.1, the aggregate number of
shares that may be issued pursuant to Awards granted under the Plan that contain
no restrictions or

-3-






99999-8121/129055931.4

--------------------------------------------------------------------------------



restrictions based solely on continuous employment or services for less than
three years (except where Termination of Service occurs by reason of death,
Retirement or Disability) shall not exceed 1,050,000 of the aggregate number of
shares specified in Section 4.1.
SECTION 5.   ELIGIBILITY
An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects. An Award may also
be granted to any consultant, agent, advisor or independent contractor for bona
fide services rendered to the Company or any Related Company.
SECTION 6.   AWARDS
6.1
Form, Grant and Settlement of Awards

The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan. Such Awards may be granted
either alone or in addition to or in tandem with any other type of Award. Any
Award settlement may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.
6.2
Evidence of Awards

Awards granted under the Plan shall be evidenced by a written, including an
electronic, notice or agreement that shall contain such terms, conditions,
limitations and restrictions as the Committee shall deem advisable and that are
not inconsistent with the Plan.
6.3
Deferrals

The Committee may permit or require a Participant to defer receipt of the
payment of any Award. If any such deferral election is permitted or required,
the Committee, in its sole discretion, shall establish rules and procedures for
such payment deferrals, which may include the grant of additional Awards or
provisions for the payment or crediting of interest or dividend equivalents,
including converting such credits to deferred stock unit equivalents; provided,
however, that the terms of any deferrals under this Section 6.3 shall comply
with all applicable law, rules and regulations, including, without limitation,
Section 409A of the Code.
.
6.4
Dividends and Distributions

Participants may, if the Committee so determines, be credited with dividends
paid with respect to shares of Common Stock underlying an Award in a manner
determined by the Committee in its sole discretion. The Committee may apply any
restrictions to the dividends or dividend equivalents that the Committee deems
appropriate. The Committee, in its sole discretion, may determine the form of
payment of dividends or dividend equivalents, including cash, shares of Common
Stock, Restricted Stock or Stock Units.
SECTION 7.   PERFORMANCE AWARDS

-4-






99999-8121/129055931.4

--------------------------------------------------------------------------------



7.1
Performance Shares

The Committee may grant Awards of Performance Shares, designate the Participants
to whom Performance Shares are to be awarded and determine the number of
Performance Shares and the terms and conditions of each such Award. Performance
Shares shall consist of a unit valued by reference to a designated number of
shares of Common Stock, the value of which may be paid to the Participant by
delivery of shares of Common Stock or, if set forth in the instrument evidencing
the Award, of such property as the Committee shall determine, including, without
limitation, cash, shares of Common Stock, other property, or any combination
thereof, upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the Committee.
Notwithstanding the foregoing, the amount to be paid under an Award of
Performance Shares may be adjusted on the basis of such further consideration as
the Committee shall determine in its sole discretion.
7.2
Performance Units

The Committee may grant Awards of Performance Units, designate the Participants
to whom Performance Units are to be awarded and determine the number of
Performance Units and the terms and conditions of each such Award. Performance
Units shall consist of a unit valued by reference to a designated amount of
property other than shares of Common Stock, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, shares of Common Stock, other property, or
any combination thereof, upon the attainment of performance goals, as
established by the Committee, and other terms and conditions specified by the
Committee. Notwithstanding the foregoing, the amount to be paid under an Award
of Performance Units may be adjusted on the basis of such further consideration
as the Committee shall determine in its sole discretion.
SECTION 8.   OPTIONS
8.1
Grant of Options

The Committee may grant Options designated as Incentive Stock Options or
Nonqualified Stock Options.
8.2
Option Exercise Price

The exercise price for shares purchased under an Option shall be as determined
by the Committee, but shall not be less than 100% of the Fair Market Value on
the Grant Date, except in the case of Substitute Awards. Notwithstanding the
foregoing, the Committee, in its sole discretion, may establish an exercise
price that is equal to the average of 100% of the Fair Market Value over a
period of trading days not to exceed 30 days from the Grant Date.
8.3
Term of Options


-5-






99999-8121/129055931.4

--------------------------------------------------------------------------------



Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of a Nonqualified Stock
Option shall be as established for that Option by the Committee or, if not so
established, shall be ten years from the Grant Date.
8.4
Exercise of Options

The Committee shall establish and set forth in each instrument that evidences an
Option the time at which, or the installments in which, the Option shall vest
and become exercisable, any of which provisions may be waived or modified by the
Committee at any time.
To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery to or as directed or
approved by the Company of a properly executed stock option exercise agreement
or notice, in a form and in accordance with procedures established by the
Committee, setting forth the number of shares with respect to which the Option
is being exercised, the restrictions imposed on the shares purchased under such
exercise agreement, if any, and such representations and agreements as may be
required by the Committee, accompanied by payment in full as described in
Sections 8.5 and 13. An Option may be exercised only for whole shares and may
not be exercised for less than a reasonable number of shares at any one time, as
determined by the Committee.
8.5
Payment of Exercise Price

The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be in a
form or a combination of forms acceptable to the Committee for that purchase,
which forms may include:
(a)    cash, check or wire transfer;
(b)    tendering (either actually or by attestation) shares of Common Stock that
on the day prior to the exercise date have an aggregate Fair Market Value equal
to the aggregate exercise price of the shares being purchased under the Option;
(c)    having the Company withhold a number of shares of Common Stock that would
otherwise be issued to the Participant upon exercise of the Option having a Fair
Market Value on the day prior to the exercise date equal to the aggregate
exercise price of the shares being purchased under the Option;
(d)    to the extent permitted by law, delivery of a properly executed exercise
notice, together with irrevocable instructions to a brokerage firm designated or
approved by the Company to deliver promptly to the Company the aggregate amount
of proceeds to pay the Option exercise price and any tax withholding obligations
that may arise in connection with the exercise, all in accordance with the
regulations of the Federal Reserve Board; or
(e)    such other consideration as the Committee may permit.

-6-






99999-8121/129055931.4

--------------------------------------------------------------------------------



8.6
Effect of Termination of Service

The Committee shall establish and set forth in each instrument that evidences an
Option whether the Option shall continue to be exercisable, and the terms and
conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time. If not so
established in the instrument evidencing the Option, the Option shall be
exercisable according to the following terms and conditions, which may be waived
or modified by the Committee at any time:
(a)    Any portion of an Option that is not vested and exercisable on the date
of a Participant's Termination of Service shall expire on such date.
(b)    Any portion of an Option that is vested and exercisable on the date of a
Participant's Termination of Service shall expire on the earliest to occur of
(i)    if the Participant's Termination of Service occurs for reasons other than
Cause, Retirement, Disability or death, the date that is three months after such
Termination of Service;
(ii)    if the Participant's Termination of Service occurs by reason of
Retirement, Disability or death, the one-year anniversary of such Termination of
Service; and
(iii)    the last day of the maximum term of the Option (the "Option Expiration
Date").
Notwithstanding the foregoing, if a Participant dies after his or her
Termination of Service but while an Option is otherwise exercisable, the portion
of the Option that is vested and exercisable on the date of such Termination of
Service shall expire upon the earlier to occur of (y) the Option Expiration Date
and (z) the one-year anniversary of the date of death, unless the Committee
determines otherwise.
Also notwithstanding the foregoing, in case a Participant's Termination of
Service occurs for Cause, all Options granted to the Participant shall
automatically expire upon first notification to the Participant of such
termination, unless the Committee determines otherwise. If a Participant's
employment or service relationship with the Company is suspended pending an
investigation of whether the Participant shall be terminated for Cause, all the
Participant's rights under any Option shall likewise be suspended during the
period of investigation. If any facts that would constitute termination for
Cause are discovered after a Participant's Termination of Service, any Option
then held by the Participant may be immediately terminated by the Committee, in
its sole discretion.
(c)    A Participant's change in status from an employee to a consultant,
advisor or independent contractor or a change in status from a consultant,
advisor or independent contractor to an employee shall not be considered a
Termination of Service for purposes of this Section 8.6.

-7-






99999-8121/129055931.4

--------------------------------------------------------------------------------



SECTION 9.   INCENTIVE STOCK OPTIONS
Notwithstanding any other provisions of the Plan, the terms and conditions of
any Incentive Stock Options shall in addition comply in all respects with
Section 422 of the Code, or any successor provision, and any applicable
regulations thereunder.
SECTION 10.   STOCK APPRECIATION RIGHTS
10.1
Grant of Stock Appreciation Rights

The Committee may grant Stock Appreciation Rights to Participants at any time on
such terms and conditions as the Committee shall determine in its sole
discretion. An SAR may be granted in tandem with an Option or alone
("freestanding"). The grant price of a tandem SAR shall be equal to the exercise
price of the related Option. The grant price of a freestanding SAR shall be
established in accordance with procedures for Options set forth in Section 8.2.
An SAR may be exercised upon such terms and conditions and for such term as the
Committee determines in its sole discretion; provided, however, that, subject to
earlier termination in accordance with the terms of the Plan and the instrument
evidencing the SAR, the term of a freestanding SAR shall be as established for
that SAR by the Committee or, if not so established, shall be ten years, and in
the case of a tandem SAR, (a) the term shall not exceed the term of the related
Option and (b) the tandem SAR may be exercised for all or part of the shares
subject to the related Option upon the surrender of the right to exercise the
equivalent portion of the related Option, except that the tandem SAR may be
exercised only with respect to the shares for which its related Option is then
exercisable. The Committee shall establish and set forth in each instrument that
evidences an SAR whether the SAR shall continue to be exercisable, and the terms
and conditions of such exercise, after a Termination of Service, any of which
provisions may be waived or modified by the Committee at any time. If not so
established in the instrument evidencing the SAR, the SAR shall be exercisable
according to the terms and conditions set forth in Section 8.6 (a)-(c) for
Options, which may be waived or modified by the Committee at any time.
10.2
Payment of SAR Amount

Upon the exercise of an SAR, a Participant shall be entitled to receive payment
in an amount determined by multiplying: (a) the difference between the Fair
Market Value of the Common Stock on the date of exercise over the grant price of
the SAR by (b) the number of shares with respect to which the SAR is exercised.
At the discretion of the Committee as set forth in the instrument evidencing the
Award, the payment upon exercise of an SAR may be in cash, in shares, in some
combination thereof or in any other manner approved by the Committee in its sole
discretion.
SECTION 11.   STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS
11.1
Grant of Stock Awards, Restricted Stock and Stock Units


-8-






99999-8121/129055931.4

--------------------------------------------------------------------------------



The Committee may grant Stock Awards, Restricted Stock and Stock Units on such
terms and conditions and subject to such repurchase or forfeiture restrictions,
if any, that may be based on continuous service with the Company or a Related
Company or the achievement of any performance goals, as the Committee shall
determine in its sole discretion, which terms, conditions and restrictions shall
be set forth in the instrument evidencing the Award.
11.2
Vesting of Restricted Stock and Stock Units

Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant's release from
any terms, conditions and restrictions of Restricted Stock or Stock Units, as
determined by the Committee, and subject to the provisions of Section 13,
(a) the shares of Restricted Stock covered by each Award of Restricted Stock
shall become freely transferable by the Participant, and (b) Stock Units shall
be paid in shares of Common Stock or, if set forth in the instrument evidencing
the Awards, in cash or a combination of cash and shares of Common Stock. Any
fractional shares subject to such Awards shall be paid to the Participant in
cash.
11.3
Waiver of Restrictions

Notwithstanding any other provisions of the Plan, the Committee, in its sole
discretion, may waive the repurchase or forfeiture period and any other terms,
conditions or restrictions on any Restricted Stock or Stock Unit under such
circumstances and subject to such terms and conditions as the Committee shall
deem appropriate.
SECTION 12.   OTHER STOCK OR CASH-BASED AWARDS
Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives payable in
cash or in shares of Common Stock under the Plan.
SECTION 13.   WITHHOLDING
The Company may require the Participant to pay to the Company the amount of
(a) any taxes that the Company is required by applicable federal, state, local
or foreign law to withhold with respect to the grant, vesting or exercise of an
Award ("tax withholding obligations") and (b) any amounts due from the
Participant to the Company or any Related Company ("other obligations"). The
Company shall not be required to issue any shares of Common Stock or otherwise
settle an Award under the Plan until such tax withholding obligations and other
obligations are satisfied.
The Committee may permit or require a Participant to satisfy all or part of the
Participant's tax withholding obligations and other obligations by (a) paying
cash to the Company, (b) having the Company withhold an amount from any cash
amounts otherwise due or to become due from the Company to the Participant,
(c) having the Company withhold a number of shares of Common Stock that would
otherwise be issued to the Participant (or become vested, in the case of
Restricted Stock) having a Fair Market Value equal to the tax withholding

-9-






99999-8121/129055931.4

--------------------------------------------------------------------------------



obligations and other obligations, or (d) surrendering a number of shares of
Common Stock the Participant already owns having a value equal to the tax
withholding obligations and other obligations. The value of the shares so
withheld may not exceed the employer's minimum required tax withholding rate,
and the value of the shares so tendered may not exceed such rate, if such
limitations are necessary to avoid adverse accounting consequences to the
Company.
SECTION 14.   ASSIGNABILITY
No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent the Participant designates one or more
beneficiaries on a Company-approved form who may exercise the Award or receive
payment under the Award after the Participant's death. During a Participant's
lifetime, an Award may be exercised only by the Participant. Notwithstanding the
foregoing and to the extent permitted by Section 422 of the Code, the Committee,
in its sole discretion, may permit a Participant to assign or transfer an Award
subject to such terms and conditions as the Committee shall specify.
SECTION 15.   ADJUSTMENTS
15.1
Adjustment of Shares

In the event, at any time or from time to time, a stock dividend, stock split,
spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to shareholders other than a normal cash dividend,
or other change in the Company's corporate or capital structure results in
(a) the outstanding shares of Common Stock, or any securities exchanged therefor
or received in their place, being exchanged for a different number or kind of
securities of the Company or (b) new, different or additional securities of the
Company or any other company being received by the holders of shares of Common
Stock, then the Committee shall make proportional adjustments in (i) the maximum
number and kind of securities available for issuance under the Plan and the
maximum number and kind of securities that may be made subject to Awards to any
Participant as set forth in Section 16.3; (ii) the maximum number and kind of
securities issuable as Incentive Stock Options as set forth in Section 4.2;
(iii) the maximum number and kind of securities that may be issued pursuant to
Awards granted under the Plan that contain no restrictions or restrictions based
solely on continuous employment or services for less than three years (except
where Termination of Service occurs by reason of death, Retirement or
Disability) as set forth in Section 4.3; and (iv) the number and kind of
securities that are subject to any outstanding Award and the per share price of
such securities, without any change in the aggregate price to be paid therefore.
The determination by the Committee as to the terms of any of the foregoing
adjustments shall be conclusive and binding.
Notwithstanding the foregoing, the issuance by the Company of shares of stock of
any class, or securities convertible into shares of stock of any class, for cash
or property, or for labor or services rendered, either upon direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into

-10-






99999-8121/129055931.4

--------------------------------------------------------------------------------



such shares or other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to, outstanding Awards. Also notwithstanding
the foregoing, a dissolution or liquidation of the Company or a Change of
Control shall not be governed by this Section 15.1 but shall be governed by
Sections 15.2 and 15.3, respectively.
15.2
Dissolution or Liquidation

To the extent not previously exercised or settled, and unless otherwise
determined by the Committee in its sole discretion, Awards shall terminate
immediately prior to the dissolution or liquidation of the Company. To the
extent a vesting condition, forfeiture provision or repurchase right applicable
to an Award has not been waived by the Committee, the Award shall be forfeited
immediately prior to the consummation of the dissolution or liquidation.
15.3
Change of Control

Except as otherwise provided in the instrument that evidences a specific Award
or in a written employment, services or other agreement between the Participant
and the Company or a Related Company, in the event of a Change of Control:
(a)    If and to the extent that a Successor Company converts, assumes,
substitutes or replaces an Award with a comparable award of equivalent value or
an Award is otherwise continued following a Change of Control, the applicable
vesting restrictions (including restrictions based on performance criteria),
forfeiture provisions and payout provisions for such Award shall not be
accelerated or lapse, and all such applicable vesting restrictions, forfeiture
provisions and payout provisions shall continue with respect to such Award;
provided, however, that if, in connection with or within one year after the
effective date of the Change of Control (the "COC Effective Date"), a
Participant's employment is terminated by the Company or a Successor Company
without Cause or the Participant terminates his or her employment for Good
Reason (each, a "COC Termination Event"), such Award shall be cancelled and
deemed earned and payable as provided in Section 15.3(b).
(b)    If and to the extent that (i) a Successor Company does not convert,
assume, substitute or replace an Award or an Award is not otherwise continued
following a Change of Control or (ii) a Participant experiences a COC
Termination Event, the payout opportunities attainable under an Award with
restrictions based on performance criteria shall be pro-rated for the number of
full months completed in an outstanding performance cycle, up to and including
the COC Effective Date or COC Termination Event, as applicable, and, on such
pro-rated basis, shall be deemed to be earned in an amount equal to the product
of (x) the most recent per-unit independent valuation for the units subject to
such Award and (y) that number of units equal to the greater of (A) the total
number of units based on targeted performance for the performance cycle being
attained as of the COC Effective Date or COC Termination Event, as applicable,
and (B) the number of units based on actual performance attained for the
performance cycle, based on the most recent independent evaluation of
performance preceding the COC Effective Date or COC Termination Date, as
applicable. Any such Award shall be payable in cash within 30 days after the COC
Effective Date or COC Termination Event, as applicable.

-11-






99999-8121/129055931.4

--------------------------------------------------------------------------------



(c)    The determination of whether an Award shall be considered converted,
assumed, substituted, replaced or otherwise continued shall be determined by the
Board or Compensation Committee, and its determination shall be conclusive and
binding on the Company and Participants. For the avoidance of doubt, nothing in
this Section 15.3 requires all outstanding Awards to be treated similarly.
15.4
Further Adjustment of Awards

Subject to Sections 15.2 and 15.3, the Committee shall have the discretion,
exercisable at any time before a sale, merger, consolidation, reorganization,
liquidation, dissolution or change of control of the Company, as defined by the
Committee, to take such further action as it determines to be necessary or
advisable with respect to Awards. Such authorized action may include (but shall
not be limited to) establishing, amending or waiving the type, terms, conditions
or duration of, or restrictions on, Awards so as to provide for earlier, later,
extended or additional time for exercise, lifting restrictions and other
modifications, and the Committee may take such actions with respect to all
Participants, to certain categories of Participants or only to individual
Participants. The Committee may take such action before or after granting Awards
to which the action relates and before or after any public announcement with
respect to such sale, merger, consolidation, reorganization, liquidation,
dissolution or change of control that is the reason for such action.
15.5
No Limitations

The grant of Awards shall in no way affect the Company's right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
15.6
Fractional Shares

In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment.
15.7
Section 409A

Notwithstanding any other provision of the Plan to the contrary, (a) any
adjustments made pursuant to this Section 15 to Awards that are considered
"deferred compensation" within the meaning of Section 409A of the Code shall be
made in compliance with the requirements of Section 409A and (b) any adjustments
made pursuant to this Section 15 to Awards that are not considered "deferred
compensation" subject to Section 409A of the Code shall be made in such a manner
as to ensure that after such adjustment the Awards either (i) continue not to be
subject to Section 409A of the Code or (ii) comply with the requirements of
Section 409A of the Code.

SECTION 16.   CODE SECTION 162(m) PROVISIONS
Notwithstanding any other provision of the Plan, if the Committee determines, at
the time Awards are granted to a Participant who is, or is likely to be as of
the end of the tax year in which

-12-






99999-8121/129055931.4

--------------------------------------------------------------------------------



the Company would claim a tax deduction in connection with such Award, a Covered
Employee, then the Committee may provide that this Section 16 is applicable to
such Award.
16.1
Performance Criteria

If an Award is subject to this Section 16, then the lapsing of restrictions
thereon and the distribution of cash, shares of Common Stock or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one or any combination of the
following "performance criteria" for the Company as a whole or any business unit
of the Company, as reported or calculated by the Company: cash flows (including,
but not limited to, operating cash flow, free cash flow or cash flow return on
capital); working capital; earnings per share; book value per share; operating
income (including or excluding depreciation, amortization, extraordinary items,
restructuring charges or other expenses); revenues; operating margins; return on
assets; return on equity; debt; debt plus equity; market or economic value
added; stock price appreciation; total shareholder return; cost control;
strategic initiatives; market share; net income; return on invested capital;
improvements in capital structure; cash management or asset management metrics;
customer satisfaction, employee satisfaction, services performance, subscriber,
safety or reliability metrics; or Service Quality Indices (together, the
"Performance Criteria"). Such performance goals also may be based on the
achievement of specified levels of Company performance (or performance of an
applicable affiliate or business unit of the Company) under one or more of the
Performance Criteria described above relative to the performance of other
corporations. Such performance goals shall be set by the Committee within the
time period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, or any successor provision thereto, and the
regulations thereunder.
16.2
Adjustment of Awards

Notwithstanding any provision of the Plan other than Section 15, with respect to
any Award that is subject to this Section 16, the Committee may adjust
downwards, but not upwards, the amount payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance goals
except in the case of the death or Disability of the Covered Employee.
16.3
Limitations

Subject to adjustment from time to time as provided in Section 15.1, no Covered
Employee may be granted (i) Options and SARs subject to this Section 16 in any
calendar-year period with respect to more than an aggregate of 600,000 shares of
Common Stock for such Awards or (ii) Awards other than Options and SARs or
Performance Units subject to this Section 16 in any calendar-year period with
respect to more than an aggregate of 400,000 shares of Common Stock for such
Awards. The maximum dollar value payable with respect to Performance Units
subject to this Section 16 granted to any Covered Employee in any one calendar
year is $3,000,000.

-13-






99999-8121/129055931.4

--------------------------------------------------------------------------------



The Committee shall have the power to impose such other restrictions on Awards
subject to this Section 16 as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements for "performance-based compensation"
within the meaning of Section 162(m)(4)(C) of the Code, or any successor
provision thereto.
SECTION 17.   AMENDMENT AND TERMINATION
17.1
Amendment, Suspension or Termination

The Board or the Committee may amend, suspend or terminate the Plan or any
portion of the Plan at any time and in such respects as it shall deem advisable;
provided, however, that, to the extent required by applicable law, regulation or
stock exchange rule, shareholder approval shall be required for any amendment to
the Plan; and provided, further, that any amendment that requires shareholder
approval may be made only by the Board. Subject to Section 17.3, the Committee
may amend the terms of any outstanding Award, prospectively or retroactively.
17.2
Term of the Plan

The Plan shall have no fixed expiration date. If the Plan is terminated, no
future Awards may be granted, but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and the
Plan's terms and conditions.
17.3
Consent of Participant

The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant's consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner so as to constitute a "modification" that would cause such
Incentive Stock Option to fail to continue to qualify as an Incentive Stock
Option. Notwithstanding the foregoing, any adjustments made pursuant to
Section 15 shall not be subject to these restrictions.
SECTION 18.   GENERAL
18.1
No Individual Rights

No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.
Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant's
employment or other relationship at any time, with or without cause.
18.2
Issuance of Shares


-14-






99999-8121/129055931.4

--------------------------------------------------------------------------------



Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company's counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.
The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made. The Company may issue certificates for shares with such
legends and subject to such restrictions on transfer and stop-transfer
instructions as counsel for the Company deems necessary or desirable for
compliance by the Company with federal, state and foreign securities laws. The
Company may also require such other action or agreement by the Participants as
may from time to time be necessary to comply with applicable securities laws.
To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.
18.3
Indemnification

Each person who is or shall have been a member of the Board, or a committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Section 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
a party or in which such person may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
such person in settlement thereof, with the Company's approval, or paid by such
person in satisfaction of any judgment in any such claim, action, suit or
proceeding against such person; provided, however, that such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before such person undertakes to handle and defend it on such person's own
behalf, unless such loss, cost, liability or expense is a result of such
person's own willful misconduct or except as expressly provided by statute.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company's certificate of incorporation or bylaws, as a matter of law or
otherwise, or of any power that the Company may have to indemnify or hold
harmless.
18.4
No Rights as a Shareholder


-15-






99999-8121/129055931.4

--------------------------------------------------------------------------------



Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment, services or other agreement, no Award, other
than a Stock Award, shall entitle the Participant to any cash dividend, voting
or other right of a shareholder unless and until the date of issuance under the
Plan of the shares that are the subject of such Award.
18.5
Compliance With Laws and Regulations

(a)    In interpreting and applying the provisions of the Plan, any Option
granted as an Incentive Stock Option pursuant to the Plan shall, to the extent
permitted by law, be construed as an "incentive stock option" within the meaning
of Section 422 of the Code.
(b)    The Plan and Awards granted under the Plan are intended to be exempt from
the requirements of Section 409A of the Code, including the final regulations
and other guidance issued thereunder by the Department of the Treasury and the
Internal Revenue Service, to the maximum extent possible, whether pursuant to
the short-term deferral exception described in Treasury Regulation Section
1.409A-1(b)(4), the exclusion applicable to stock options, stock appreciation
rights and certain other equity-based compensation under Treasury Regulation
Section 1.409A-1(b)(5), or otherwise. To the extent Section 409A of the Code is
applicable to the Plan or any Award granted under the Plan, it is intended that
the Plan and any Awards granted under the Plan comply with the deferral, payout,
plan termination and other limitations and restrictions imposed under Section
409A of the Code. Notwithstanding any other provision of the Plan or any Award
granted under the Plan to the contrary, the Plan and any Award granted under the
Plan shall be interpreted, operated and administered in a manner consistent with
such intentions; provided, however, that the Company makes no representations
that Awards granted under the Plan shall be exempt from or comply with Section
409A of the Code and makes no undertaking to preclude Section 409A of the Code
from applying to Awards granted under the Plan. Without limiting the generality
of the foregoing, and notwithstanding any other provision of the Plan or any
Award granted under the Plan to the contrary, with respect to any payments and
benefits under the Plan or any Award granted under the Plan to which
Section 409A of the Code applies, all references in the Plan or any Award
granted under the Plan to the termination of the Participant's employment or
service are intended to mean the Participant's "separation from service," within
the meaning of Section 409A(a)(2)(A)(i) of the Code to the extent necessary to
avoid subjecting the Participant to the imposition of any additional tax under
Section 409A of the Code. In addition, if the Participant is a "specified
employee," within the meaning of Section 409A of the Code, then to the extent
necessary to avoid subjecting the Participant to the imposition of any
additional tax under Section 409A of the Code, amounts that would otherwise be
payable under the Plan or any Award granted under the Plan during the six-month
period immediately following the Participant's "separation from service," within
the meaning of Section 409A(a)(2)(A)(i) of the Code, shall not be paid to the
Participant during such period, but shall instead be accumulated and paid to the
Participant (or, in the event of the Participant's death, the Participant's
estate) in a lump sum on the first business day after the earlier of the date
that is six months following the Participant's separation from service or the
Participant's death. Notwithstanding any other provision of the Plan to the
contrary, the Board or the Committee, to the extent it deems necessary or
advisable in its sole discretion, reserves the right, but shall not be required,
to unilaterally amend or modify the Plan and any Award granted under the Plan so

-16-






99999-8121/129055931.4

--------------------------------------------------------------------------------



that the Award qualifies for exemption from or complies with Section 409A of the
Code.

18.6
Participants in Other Countries or Jurisdictions

Without amending the Plan, the Committee may grant Awards to Eligible Persons
who are foreign nationals on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to foster and promote achievement of the purposes of the Plan and
shall have the authority to adopt such modifications, procedures, subplans and
the like as may be necessary or desirable to comply with provisions of the laws
or regulations of other countries or jurisdictions in which the Company or any
Related Company may operate or have employees to ensure the viability of the
benefits from Awards granted to Participants employed in such countries or
jurisdictions, meet the requirements that permit the Plan to operate in a
qualified or tax-efficient manner, comply with applicable foreign laws or
regulations and meet the objectives of the Plan.
18.7
No Trust or Fund

The Plan is intended to constitute an "unfunded" plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.
18.8
Successors

All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.
18.9
Severability

If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee's
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.
18.10
Choice of Law

The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Washington without
giving effect to principles of conflicts of law.

-17-






99999-8121/129055931.4

--------------------------------------------------------------------------------



18.11
Legal Requirements

The granting of Awards and the issuance of shares of Common Stock under the Plan
are subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required.
18.12    Recoupment of Awards
In addition to the requirements of applicable law pursuant to which Awards may
be subject to clawback, forfeiture or similar requirements, Awards and any
issuances thereunder are subject to potential cancellation, rescission, payback,
recoupment or other action in accordance with the terms of any Company clawback
policy (the "Clawback Policy"), as then in effect and as it may be amended from
time to time, to the extent the Clawback Policy applies to the Award and any
shares or other issuances thereunder (including a Clawback Policy implemented or
amendments made thereto after the Grant Date for an Award). By accepting an
Award, a Participant agrees to execute any additional documents as may be
requested by the Company to effect the Company's application, implementation and
adoption of a Clawback Policy with respect to the Award and any issuances
thereunder.
SECTION 19.   EFFECTIVE DATE
The effective date of the Plan, as amended and restated by the Board (the
"Effective Date"), is January 21, 2016.



-18-






99999-8121/129055931.4

--------------------------------------------------------------------------------



APPENDIX A (to the 2005 Long-Term Incentive Plan)
DEFINITIONS


As used for purposes of the Plan,
"Acquired Entity" means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.
"Award" means any Option, Stock Appreciation Right, Stock Award, Restricted
Stock, Stock Unit, Performance Share, Performance Unit, cash-based award or
other incentive payable in cash or in shares of Common Stock as may be
designated by the Committee from time to time.
"Board" means the Board of Directors of the Company.
"Cause," unless otherwise defined in the instrument evidencing an Award or in a
written employment, services or other agreement between the Participant and the
Company or a Related Company with respect to an Award, means (a) willful and
continued failure by the Participant to substantially perform the Participant's
duties with the Company (other than any such failure resulting from incapacity
due to physical or mental illness), for a period of 30 days after written notice
of demand for substantial performance has been delivered to the Participant,
which specifically identifies the manner in which the Company believes that the
Participant has not substantially performed the Participant's duties, or (b) the
willful engaging by the Participant in gross misconduct materially and
demonstrably injurious to the Company, after notice to the Participant and an
opportunity for a hearing, in each case as determined by the Company's chief
human resources officer or other person performing that function or, in the case
of directors and executive officers, the Board, whose determination shall be
conclusive and binding. No act or failure to act on the Participant's behalf
shall be considered "willful" unless the Participant has acted or failed to act
with an absence of good faith and without a reasonable belief that the
Participant's action or failure to act was in the best interests of the Company.
"Change of Control," unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means a change in
beneficial ownership or control of the Company effected through a transaction or
series of transactions (other than an offering of Common Stock to the general
public through a registration statement filed with the Securities and Exchange
Commission) whereby any "person" or related "group" of "persons" (as such terms
are used in Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the
Company, any of its subsidiaries, an employee benefit plan maintained by the
Company or any of its subsidiaries, any Member (as defined in that certain
Amended and Restated Limited Liability Company Agreement of Puget Holdings LLC,
dated as of February 6, 2009) or a "person" that, prior to such transaction,
directly or indirectly controls, is controlled by, or is under common control
with, the Company or a Member) directly or indirectly acquires (a) beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company possessing

A-1






99999-8121/129055931.4

--------------------------------------------------------------------------------



more than 55% of the total combined voting power of the Company's securities
outstanding immediately after such acquisition or (b) all or substantially all
of the assets of the Company.
"COC Effective Date" has the meaning set forth in Section 15.3.
"COC Termination Date" has the meaning set forth in Section 15.3.
"Code" means the Internal Revenue Code of 1986, as amended from time to time.
"Committee" has the meaning set forth in Section 3.1.
"Common Stock" means the common stock, par value $.01 per share, of the Company.
"Company" means Puget Energy, Inc., a Washington corporation.
"Compensation Committee" means the Compensation and Leadership Development
Committee of the Board.
"Covered Employee" means a "covered employee" as that term is defined for
purposes of Section 162(m)(3) of the Code or any successor provision.
"Disability," unless otherwise defined by the Committee or in the instrument
evidencing the Award or in a written employment, services or other agreement
between the Participant and the Company or a Related Company with respect to an
Award, means "disability" as defined in the Company's Investment Plan for
Employees or other similar successor plan applicable to salaried employees.
"Effective Date" has the meaning set forth in Section 19.
"Eligible Person" means any person eligible to receive an Award as set forth in
Section 5.
"Entity" means any individual, entity or group (within the meaning of
Section 13(d)(3) of the Exchange Act).
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time.
"Fair Market Value" means the average of the high and low trading prices for the
Common Stock on any given date during regular trading or, if not trading on that
date, such price on the last preceding date on which the Common Stock was
traded, unless determined otherwise by the Committee using such methods or
procedures as it may establish.
"Good Reason," unless otherwise defined in the instrument evidencing an Award or
in a written employment, services or other agreement between the Participant and
the Company or a Related Company with respect to an Award, means the occurrence
of any of the following events or conditions without the Participant's consent:

A-2






99999-8121/129055931.4

--------------------------------------------------------------------------------



(a)    a change in the Participant's position that represents a material
reduction of authority or level of responsibilities as in effect immediately
prior thereto;
(b)    a material reduction in the Participant's annual base salary;
(c)    the Company's requiring the Participant (without the Participant's
consent) to be based at any place outside a 35-mile radius of his or her place
of employment prior to a Change of Control, except for reasonably required
travel on the Company's business that is not materially greater than such travel
requirements prior to the Change of Control;
(d)    the Company's failure to (i) continue in effect any material compensation
or benefit plan (or the substantial equivalent thereof) in which the Participant
was participating at the time of a Change of Control, including, but not limited
to, the Plan, or (ii) provide the Participant with compensation and benefits at
least equal (in terms of benefit levels and/or reward opportunities) to those
provided for under each employee benefit plan, program and practice as in effect
immediately prior to the Change of Control (or as in effect following the Change
of Control, if greater);
(e)    any material breach by the Company of any provision of the Plan; or
(f)    any purported termination of the Participant's employment for Cause by
the Company that does not comply with the terms of the Plan.
In order for a termination by a Participant to constitute a termination for Good
Reason, (i) the Participant must notify the Company or a Successor Company of
the existence of the condition which the Participant believes constitutes Good
Reason within thirty (30) days of the initial existence of such condition,
(ii) the Company or a Successor Company must fail to remedy such condition
within thirty (30) days after the date on which it receives such notice (the
"Remedial Period"), and (iii) the Participant must actually terminate employment
within ten (10) days after expiration of the Remedial Period.
"Grant Date" means the later of (a) the date on which the Committee completes
the corporate action authorizing the grant of an Award or such later date
specified by the Committee or (b) the date on which all conditions precedent to
an Award have been satisfied, provided that conditions to the exercisability or
vesting of Awards shall not defer the Grant Date.
"Incentive Stock Option" means an Option granted with the intention that it
qualify as an "incentive stock option" as that term is defined for purposes of
Section 422 of the Code or any successor provision.
"Nonqualified Stock Option" means an Option other than an Incentive Stock
Option.
"Option" means a right to purchase Common Stock granted under Section 8.

A-3






99999-8121/129055931.4

--------------------------------------------------------------------------------



"Parent Company" means a company or other entity that as a result of a Change of
Control owns the Company or all or substantially all the Company's assets either
directly or through one or more subsidiaries.
"Participant" means any Eligible Person to whom an Award is granted.
"Performance Award" means an Award of Performance Shares or Performance Units
granted under Section 7.
"Performance Criteria" has the meaning set forth in Section 16.1.
"Performance Share" means an Award of units denominated in shares of Common
Stock granted under Section 7.1.
"Performance Unit" means an Award of units denominated in cash or property other
than shares of Common Stock granted under Section 7.2.
"Plan" means the Puget Energy, Inc. 2005 Long-Term Incentive Plan, as the same
may be amended from time to time.
"Related Company" means any entity that is directly or indirectly controlled by,
in control of or under common control with the Company.
"Restricted Stock" means an Award of shares of Common Stock granted under
Section 11, the rights of ownership of which are subject to restrictions
prescribed by the Committee.
"Retirement," unless otherwise defined in the instrument evidencing the Award or
in a written employment, services or other agreement between the Participant and
the Company or a Related Company, means "Retirement" as defined for purposes of
the Plan by the Committee or the Company's chief human resources officer or
other person performing that function or, if not so defined, means Termination
of Service on or after the date the Participant reaches "normal retirement age,"
as that term is defined in Section 411(a)(8) of the Code.
"Securities Act" means the Securities Act of 1933, as amended from time to time.
"Stock Appreciation Right" or "SAR" means a right granted under Section 10.1 to
receive the excess of the Fair Market Value of a specified number of shares of
Common Stock over the grant price.
"Stock Award" means an Award of shares of Common Stock granted under Section 11,
the rights of ownership of which are not subject to restrictions prescribed by
the Committee.
"Stock Unit" means an Award denominated in units of Common Stock granted under
Section 11.

A-4






99999-8121/129055931.4

--------------------------------------------------------------------------------



"Substitute Awards" means Awards granted or shares of Common Stock issued by the
Company in substitution or exchange for awards previously granted by an Acquired
Entity.
"Successor Company" means the surviving company, the continuing company, the
successor company or Parent Company, as applicable, in connection with a Change
of Control.
"Termination of Service" means a termination of employment or service
relationship with the Company or a Related Company for any reason, whether
voluntary or involuntary, including by reason of death, Disability or
Retirement. Any question as to whether and when there has been a Termination of
Service for the purposes of an Award and the cause of such Termination of
Service shall be determined by the Company's chief human resources officer or
other person performing that function or, with respect to directors and
executive officers, by the Committee, whose determination shall be conclusive
and binding. Transfer of a Participant's employment or service relationship
between the Company and any Related Company shall not be considered a
Termination of Service for purposes of an Award. Unless the Committee determines
otherwise, a Termination of Service shall be deemed to occur if the
Participant's employment or service relationship is with an entity that has
ceased to be a Related Company.

A-5






99999-8121/129055931.4